IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1328
                             Filed November 8, 2017

IN THE INTEREST OF T.H. Jr., A.R., A.C., and A.K.,
Minor Child,

R.K., Father,
       Appellant,

T.H., Father,
       Appellant

K.K., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Jasper County, Steven J.

Holwerda, District Associate Judge.



      A mother and two fathers appeal the termination of their parental rights.

AFFIRMED.

      Shane P. O’Toole, Des Moines, for appellant-father R.K.

      Jennie L. Wilson-Moore of Wilson Law Firm, for appellant-father T.H.

      Andrew Tullar of Tullar Law Firm, P.L.C., Des Moines, for appellant-

mother.

      Meegan M. Langmaid-Keller of Keller Law Office P.C., Altoona, attorney

and guardian ad litem for minor children.

      Thomas J. Miller, Attorney General, and Ana Dixit, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Tabor and Bower, JJ.
                                          2


VOGEL, Presiding Judge.

       K.K., the mother of four children—A.C., born 2005; A.R., born 2010; T.H.

Jr., born 2014; and A.K., born 2015—appeals the termination of her parental

rights. Two of the four fathers also appeal: T.H. appeals the termination of his

rights to T.H. Jr., and R.K. appeals the termination of his rights to A.K.1

       The children were initially removed from the home in December 2015,

after the Iowa Department of Human Services (DHS) was informed A.R., then

four years of age, had set herself on fire, resulting in burns over twenty-one

percent of her body. In addition, A.R. tested positive for methamphetamine. At

the time, the mother was living with T.H., who was known to be abusive and an

active drug user, which posed a threat to all the children. The children were

returned to the mother a few months later but removed again on June 2, 2016,

on allegations that inappropriate people were living in the home with access to

the children, and that the mother was selling marijuana. The mother then tested

positive for methamphetamine. On September 1, the mother was arrested on

drug and weapons-related charges and remained in jail until December 8.

       Following the mother’s failure to follow through with the extensive

reunification services offered to her, the State filed a petition to terminate her

parental rights as well as the fathers’ rights to their respective children. The

matter came on for hearing on June 30 and July 21, 2017, after which the

mother’s parental rights were terminated under Iowa Code section 232.116(1)(f)

(2017) as to A.C. and A.R., (h) as to T.H. Jr. and A.K., and (e) as to all four


1
 The parental rights of the father of A.C. and the father of A.R. were also terminated.
A.C.’s father does not appeal; A.R.’s father is deceased.
                                               3


children.2 T.H.’s and R.K.’s parental rights were both terminated under Iowa

Code section 232.116(1)(e) and (h). The mother and the two fathers appeal.

          Standard of Review.

          We review termination of parental rights proceedings de novo, giving

deference to the district court’s findings but not being bound by them. In re C.B.,

611 N.W.2d 489, 492 (Iowa 2000).

          The Fathers’ Appeals.

          Both fathers, T.H. and R.K., request we reverse the findings of the district

court under section 232.116(1)(e). As neither contests the findings made under

(h), we affirm the termination of both father’s parental rights under that

subsection.      See Hyler v. Garner, 548 N.W.2d 864, 870 (Iowa 1996) (“[O]ur

review is confined to those propositions relied upon by the appellant for reversal

on appeal.”). Even if we were to address the terminations under the preserved

issue of section 232.116(1)(e), we would affirm as the record fully supports the

conclusion that neither father maintained “significant and meaningful contact”

2
    Paragraph (e) provides termination is warranted if:
         The court finds that all of the following have occurred:
                 (1) The child has been adjudicated a child in need of assistance
         pursuant to section 232.96.
                 (2) The child has been removed from the physical custody of the
         child’s parents for a period of at least six consecutive months.
                 (3) There is clear and convincing evidence that the parents have
         not maintained significant and meaningful contact with the child during the
         previous six consecutive months and have made no reasonable efforts to
         resume care of the child despite being given the opportunity to do so. For
         the purposes of this subparagraph, “significant and meaningful contact”
         includes but is not limited to the affirmative assumption by the parents of
         the duties encompassed by the role of being a parent. This affirmative
         duty, in addition to financial obligations, requires continued interest in the
         child, a genuine effort to complete the responsibilities prescribed in the
         case permanency plan, a genuine effort to maintain communication with
         the child, and requires that the parents establish and maintain a place of
         importance in the child’s life.
                                          4


over the course of their respective child’s life. R.K. also asserts he should be

given an additional six months to work towards reunification; however, the district

court found:

       [R.K.] was minimally involved in [A.K.’s] life before he went to
       prison but not involved at all while he was in prison. [R.K.’s] only
       efforts to be a father to [A.K.] consist of one request for a visit with
       [A.K.], and that request did not occur until June 23, 2017; only one
       week before the termination hearing, but one month after he was
       served with the Termination Petition and 15 months after he was
       served with the CINA Petition. [R.K.’s] disinterest in [A.K.’s] life is
       obvious. He has never provided support for [A.K.], never cared for
       [A.K.], and still has no parent-child bond with him. . . . The Court
       cannot imagine any circumstances where the need for removal will
       no longer exist at the end of an additional six-month period.

       The record fully supports these observations and findings of the district

court. See Iowa Code § 232.104(2)(b) (providing a court may authorize a six-

month extension of time if it determines “the need for removal of the child from

the child’s home will no longer exist at the end of the additional six-month

period”).

       The Mother’s Appeal.

       The mother contests the findings of the district court that supported

termination under Iowa Code section 232.116(1)(e), (f), and (h), as well as

asserting the DHS failed to provide her with reasonable efforts towards

reunification and termination is not in the children’s best interests.

       Visitation with the children remained supervised during the entirety of

these proceedings.     The mother’s claim that she was not offered additional

visitation rings hollow as the record supports the mother was not compliant with

the expectations for safe visits with the children.      We agree with the district

court’s findings:
                                           5


       The DHS made reasonable efforts to increase the mother’s time
       with the children but the mother chose not to follow the rules that
       were in place. The Court declines to find that the DHS failed to
       make reasonable efforts toward reunification.

       The mother has struggled for many years with issues, inhibiting her ability

to safely parent her children.3 In August 2016, during the pendency of these

CINA proceedings, the mother was arrested when she was a passenger in a

vehicle containing a large quantity of methamphetamine. After four months in

jail, the mother pled guilty to a weapons charge and was sentenced to 120 days

in jail, with credit for time served. The mother has been offered substance abuse

treatment but has failed to adequately comply with the services offered, including

periodic drug screening. Her drug involvement has subjected her children to

harm, which has been a barrier for the safe return of the children to her care. As

the DHS worker testified, concerning the mother’s substance abuse issues:

       [The mother] doesn’t use drugs as much as she has a history of
       selling drugs, and services were recommended for her to complete
       substance abuse treatment, still outpatient, to address those kinds
       of concerns. The provider had also mentioned concerns of [the
       mother’s] decision making with—often she becomes involved with
       males, or boyfriends and such, that get her into trouble and cause
       neglect or harm due to substance abuse issues with the children.
       So those things were all things that she was working with in
       treatment.
               Q. And as far as the treatment, has that been successfully
       completed? A. No.

       As to the grounds for termination under section 232.116(1)(f)4 regarding

A.C. and A.R., the district court found:


3
  The mother has seven children, but only the four youngest are the subject of the
current proceedings. From 2003 through 2016, there have been seven founded child
abuse assessments against the mother, primarily involving her drug use and drug
selling.
4
  Paragraph (f) provides termination is warranted if:
                                             6


       Given the mother’s continued lack of progress; refusal to
       consistently participate with recommended mental health services,
       substance abuse services, and drug screens; refusal to consistently
       attend the children’s medical and mental health appointments;
       failure to progress beyond supervised visits; and failure to establish
       any semblance of stability during the two years this case was open;
       as well as the children’s detachment from her, the children cannot
       be returned to her custody at the present time or in the immediate
       future.

As to T.H. and A.K., the court found under section 232.116(1)(h):5

       Given the mother’s failure to progress beyond supervised visits; her
       failure to provide any requested random drug screens; her failure to
       complete or even consistently attend her mental health sessions,
       substance abuse sessions, and her children’s medical
       appointments; and her failure to establish any semblance of
       stability during the two years this case was open, neither [T.H. Jr.]
       nor [A.K.] can be returned to her custody at the present time or in
       the immediate future.

The record fully supports these findings.




       The court finds that all of the following have occurred:
               (1) The child is four years of age or older.
               (2) The child has been adjudicated a child in need of assistance
       pursuant to section 232.96.
               (3) The child has been removed from the physical custody of the
       child’s parents for at least twelve of the last eighteen months, or for the
       last twelve consecutive months and any trial period at home has been
       less than thirty days.
               (4) There is clear and convincing evidence that at the present time
       the child cannot be returned to the custody of the child’s parents as
       provided in section 232.102.
5
  Paragraph (h) provides termination is warranted if:
       The court finds that all of the following have occurred:
               (1) The child is three years of age or younger.
               (2) The child has been adjudicated a child in need of assistance
       pursuant to section 232.96.
               (3) The child has been removed from the physical custody of the
       child’s parents for at least six months of the last twelve months, or for the
       last six consecutive months and any trial period at home has been less
       than thirty days.
               (4) There is clear and convincing evidence that the child cannot be
       returned to the custody of the child’s parents as provided in section
       232.102 at the present time.
                                         7


       Finally, the mother asserts termination is not in the children’s best

interests as she was “making progress.” However, the district court found:

               The mother’s ability to care for her children is obviously
       affected by her lifestyle of instability, poor choices, and failure to
       follow through. She has seven “founded” abuse reports and been
       involved with the juvenile court now for the fourth time. She knows
       what is expected of her, yet she continues to put forth only a
       minimal effort. She continues to use drugs as evidenced by her
       “positive” drug screen in the middle of this case. She continues to
       associate with the drug culture, as evidenced by her relationship
       with [R.K.] (allowing [R.K.] to be around [A.K.] and exposing her to
       methamphetamine), her relationship with [T.H.] (allowing [T.H.] to
       be around the children while he was actively using drugs, resulting
       in removal of the children), and her recent arrest in a car full of
       methamphetamine. She refuses to submit to random drug screens.
       She refuses to consistently engage in mental health and substance
       abuse treatment unless or until reminded or prodded to do so. And
       she refuses to consistently attend her children’s appointments and
       sessions unless or until repeatedly reminded or asked to do so.
       Her children have not been a priority for her and they are now
       growing distant from her. After almost two years of involvement
       with the DHS in this case, now her fourth, [the DHS worker] testified
       that “nothing has changed to move her forward.” She has not been
       able to care for the children for over the past thirteen months and
       will not be able to do so in the near future. Her problems, as
       recited above, have prevented her from providing for the children’s
       safety, long-term nurturing and growth, and physical, mental and
       emotional needs, and will continue to prevent her from doing so for
       the foreseeable future.

       In making a best-interest determination, we “give primary consideration to

the child’s safety, to the best placement for furthering the long-term nurturing and

growth of the child, and to the physical, mental, and emotional condition and

needs of the child.” Iowa Code § 232.116(2). The mother’s claim of recent

progress is overshadowed by the present needs of these children for stability.

Further, in determining the future actions of this mother, her past conduct is

instructive. See In re J.E., 723 N.W.2d 793, 798 (Iowa 2006). We agree the best
                                       8


interests of the children are served by the termination of the mother’s parental

rights.

          AFFIRMED.